United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-3141
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Carson Arcia

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                             Submitted: May 21, 2019
                               Filed: May 24, 2019
                                  [Unpublished]
                                  ____________

Before ERICKSON, WOLLMAN, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

     Carson Arcia directly appeals after he pled guilty to production of child
pornography, under a plea agreement containing an appeal waiver, and the district
court1 sentenced him to a prison term below the calculated Guidelines range. His
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the reasonableness of Arcia’s sentence. The
government has filed a motion to dismiss the appeal based on the appeal waiver.

       Upon careful de novo review, we conclude that the appeal waiver is valid,
enforceable, and applicable to this appeal. See United States v. Scott, 627 F.3d 702,
704 (8th Cir. 2010) (de novo review of validity and applicability of appeal waiver);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver
will be enforced if appeal falls within scope of waiver, defendant knowingly and
voluntarily entered into plea agreement and waiver, and enforcing waiver would not
result in miscarriage of justice). We have also independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), and there are no non-frivolous issues for
appeal outside the scope of the appeal waiver. Accordingly, we grant the
government’s motion, dismiss this appeal based on the appeal waiver, and grant
counsel leave to withdraw.
                        ______________________________




      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                         -2-